Name: Commission Regulation (EEC) No 3620/89 of 1 December 1989 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product
 Date Published: nan

 2. 12. 89 Official Journal of the European Communities No L 351 /21 COMMISSION REGULATION (EEC) No 3620/89 of 1 December 1989 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community HAS ADOPTED THIS REGULATION : Article 1 1 . Notwithstanding Article 24 (5) of Regulation (EEC) No 3013/89 the amount referred to therein shall not be charged on export of the products in question from the Community. 2. For the products referred to in paragraph 1 the security referred to in Article 4 (2) of Commission Regulation (EEC) No 2661 /80 (2) shall be released when proof that these products have been put on the market in a third country is presented. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Article 34 thereof, Whereas Article 24 (5) of Regulation (EEC) No 3013/89 provides that an amount equivalent to the variable slaughter premium for sheep is to be charged on products referred to in Article 1 of that Regulation when those products leave the territory of the Member State concerned ; Whereas it has been found that this provision could give rise to appreciable difficulties for export of the products in question from the Community ; whereas it seems necessary, on a transitional basis to continue to provide that the variable slaughter premium not be recovered in respect of sheepmeat products exported from the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 until 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. s Done at Brussels, 1 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 276, 20 . 10 . 1980, p. 19 .